DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 08/01/2022.
2.	The instant application is a national stage entry of PCT/CN2019/085699, International Filing Date: 05/06/2019, claims foreign priority to 201811237709.8, filed 10/23/2018.

Election/Restrictions
3.	Applicant’s election without traverse of Group I invention of claims 1-10 and 20 in the reply filed on 08/01/2022 is acknowledged.
4.	Claims 11-18 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/01/2022.
5.	Claims 1-10 and 20 are under prosecution.

Priority
6.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 6-7 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murray et al (US 2009/0142825, cited in the previous action).
Claim interpretation: The instant specification does not provide a limiting definition for a “biosensor”. Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding the biosensor (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]). Given the broadest reasonable interpretation the biosensor is encompassed by any types of biosensing detection device.
Claim 1 is drawn to a biosensor apparatus. MPEP 2114 makes it clear that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Apparatus claims cover what a device is, not what a device does and the manner of operating the device does not differentiate apparatus claim from the prior art (emphasis underlined by the examiner).

Regarding claim 1, Murray teaches a detection device comprising a base substrate in the form of wall 16, a first fluid channel layer on the base substrate in the form of microfluidic channel 18, a foundation layer in the form of patterned insulator layer 32 on top side of the first fluid channel layer away from the base substrate, a foundation layer through hole extending through the foundation layer to connect to the first fluid channel; and a micropore layer on a side of the foundation layer in the form of  32 away from the base substrate, a micropore extending through the micropore layer in the form of membrane 24 to connect to the first fluid channel through the foundation layer through hole; wherein the micropore layer extends into the foundation layer through hole and at least partially covers an inner wall of the foundation layer through hole (Fig. 1 as shown below and paragraphs 0028-0032).
	
    PNG
    media_image1.png
    439
    823
    media_image1.png
    Greyscale

	Claim 6 as recited comprising multiple limitations has been interpreted to require either the foundation layer comprises an insulating material or the micropore layer comprises an insulating material or the biosensor apparatus further comprises a semiconductor layer on a side of the micropore layer away from the base substrate or a semiconductor layer through hole extending through the semiconductor layer to connect to the micropore in view of not using the term “and” after the base substrate (emphasis underlined by the examiner).
	Claim 7 as recited has been interpreted to require either the foundation layer comprises an insulating material or the micropore layer comprises a semiconductor material or wherein the biosensor apparatus further comprises a third conductive layer on a side of the micropore layer away from the base substrate or wherein the third conductive layer comprises two block electrodes spaced apart from each other and on two opposite side of a periphery of the micropore in view of not using the term “and” after the base substrate (emphasis underlined by the examiner).
	Regarding claims 6 and 7, Murray teaches a foundation layer in the form of patterned insulator layer 32 (paragraph 0030).
	Regarding claim 20, as discussed above while rejecting claim 1, Murray teaches all the components of the biosensor apparatus, thereby meeting the limitation of a biosensor chip recited in generality.

Allowable Subject Matter
10.	Claims 2-5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Arts
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Barth (US 7,250,115 issued Jul. 31, 2007) discloses an apparatus and method for making an apparatus for sensing and/or characterizing a biopolymer translocating a nanopore. The apparatus of the present invention provides a first electrode, a first insulator, a second electrode, an optional insulator, a voltage source for applying a time varying potential difference between the electrodes, and a means of measuring the resulting current between the two electrodes. A method for making the apparatus is also disclosed (Fig. 3 and its associated descriptions in the text).
			
    PNG
    media_image2.png
    515
    628
    media_image2.png
    Greyscale

	Bai et al (US 2014/0367749 published Dec. 18, 2014) discloses a nanochannel sensors and methods for constructing nanochannel sensors, wherein the method includes forming a sacrificial line on an insulating layer, forming a dielectric layer, etching a pair of electrode trenches, forming a pair of electrodes, and removing the sacrificial line to form a nanochannel. The dielectric layer may be formed on insulating
layer and around the sacrificial line. The pair of electrode trenches may be etched in the dielectric layer on opposite sides of the sacrificial line. The pair of electrodes may be
formed by filling the electrode trenches with electrode material. The sacrificial line may be removed by forming a nanochannel between the at least one pair of electrodes(Abstract and Figs.1A to 1C, Fig. 1A as shown below and their associated descriptions in the text).
		
    PNG
    media_image3.png
    528
    856
    media_image3.png
    Greyscale


Conclusion
11.	Claims 1, 6, 7 and 20 are rejected. Claims 2-5 and 8-10 are objected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN K. BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 9am - 6.30 pm FRI 9 am -1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634